             Case 3:20-cv-05671-JD Document 153 Filed 07/15/21 Page 1 of 10

   Karma M. Giulianelli (SBN 184175)                 Paul J. Riehle (SBN 115199)
 1 karma.giulianelli@bartlitbeck.com                 paul.riehle@faegredrinker.com
   BARTLIT BECK LLP                                  FAEGRE DRINKER BIDDLE & REATH
 2
   1801 Wewetta St., Suite 1200                      LLP
 3 Denver, Colorado 80202                            Four Embarcadero Center, 27th Floor
   Telephone: (303) 592-3100                         San Francisco, CA 94111
 4                                                   Telephone: (415) 591-7500
   Hae Sung Nam (pro hac vice)
 5 hnam@kaplanfox.com                                Christine A. Varney (pro hac vice)
   KAPLAN FOX & KILSHEIMER LLP                       cvarney@cravath.com
 6 850 Third Avenue                                  CRAVATH, SWAINE & MOORE LLP
   New York, NY 10022                                825 Eighth Avenue
 7 Tel.: (212) 687-1980                              New York, New York 10019
                                                     Telephone: (212) 474-1000
 8
   Co-Lead Counsel for the Proposed Class in In re
 9 Google Play Consumer Antitrust Litigation         Counsel for Plaintiff Epic Games, Inc. in Epic
                                                     Games, Inc. v. Google LLC et al.
10 Steve W. Berman (pro hac vice)
   steve@hbsslaw.com                                 Brian C. Rocca (SBN 221576)
11 HAGENS BERMAN SOBOL SHAPIRO LLP                   brian.rocca@morganlewis.com
   1301 Second Ave., Suite 2000                      MORGAN, LEWIS & BOCKIUS LLP
12 Seattle, WA 98101                                 One Market, Spear Street Tower
   Telephone: (206) 623-7292                         San Francisco, CA 94105-1596
13                                                   Telephone: (415) 442-1000
   Co-Lead Counsel for the Proposed Class in In re
14 Google Play Developer Antitrust Litigation and    Daniel M. Petrocelli (SBN 97802)
                                                     dpetrocelli@omm.com
15 Attorneys for Pure Sweat Basketball, Inc.
                                                     O’MELVENY & MYERS LLP
16 Bonny E. Sweeney (SBN 176174)                     1999 Avenue of the Stars
   bsweeney@hausfeld.com                             Los Angeles, CA 90067-6035
17 HAUSFELD LLP                                      Telephone: (310) 553-6700
   600 Montgomery Street, Suite 3200
18 San Francisco, CA 94104                           Ian Simmons (pro hac vice)
   Telephone: (415) 633-1908                         isimmons@omm.com
19                                                   O’MELVENY & MYERS LLP
   Co-Lead Counsel for the Proposed Class in In re   1625 Eye Street, NW
20                                                   Washington, DC 20006
   Google Play Developer Antitrust Litigation and
                                                     Telephone: (202) 383-5300
21 Attorneys for Peekya App Services, Inc.

22 [Additional counsel appear on signature page]     Counsel for Defendants Google LLC et al.

23

24

25

26

27

28




         STIPULATION AND [PROPOSED] ORDER GRANTING EXPERT STIPULATION
        Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 153 Filed 07/15/21 Page 2 of 10


 1                            UNITED STATES DISTRICT COURT
 2
                           NORTHERN DISTRICT OF CALIFORNIA
 3
                                  SAN FRANCISCO DIVISION
 4

 5
     IN RE GOOGLE PLAY STORE
 6   ANTITRUST LITIGATION                         Case No. 3:21-md-02981-JD

 7   THIS DOCUMENT RELATES TO:                    STIPULATION AND [PROPOSED]
 8                                                ORDER REGARDING EXPERT
     Epic Games Inc. v. Google LLC et al., Case   STIPULATION
 9   No. 3:20-cv-05671-JD

10   In re Google Play Consumer Antitrust
     Litigation, Case No. 3:20-cv-05761-JD        Judge: Hon. James Donato
11

12   In re Google Play Developer Antitrust
     Litigation, Case No. 3:20-cv-05792-JD
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              1
       STIPULATION AND [PROPOSED] ORDER GRANTING EXPERT STIPULATION
      Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:20-cv-05671-JD Document 153 Filed 07/15/21 Page 3 of 10




 1          Upon the agreement of the parties in the above-captioned actions (the “Parties”, and each
 2   individually, a “Party”) regarding the scope of disclosures and discovery relating to all experts
 3   (testifying and non-testifying), the Court enters this Order:
 4          1.       Except as specifically set forth and/or modified herein, the Parties shall comply
 5   with all of the requirements of Federal Rule of Civil Procedure 26 with regard to the scope of
 6   disclosures and discovery relating to all experts.
 7          2.       Any expert retained in connection with the above-captioned actions shall be
 8   provided with a copy of this Order.
 9          3.       The Parties agree that the only disclosures relating to retained experts (testifying
10   and non-testifying) and consultants in the above-captioned actions shall be those pertaining only
11   to testifying experts, resulting from and as required by Federal Rule of Civil Procedure 26(a)(2)
12   as modified or limited by this Order.
13          4.       For purposes both of the disclosure requirement agreed at Paragraph 3 above and
14   also for purposes of discovery relating to experts, the term “considered” as used in Federal Rule
15   of Civil Procedure 26(a)(2)(B)(ii) and 26(b)(4)(C)(ii) shall be interpreted as “relied upon.”
16          5.       Unless relied upon by a testifying expert as a basis for his or her opinion(s)
17   expressed in final expert reports, declarations or other testimony in this litigation, the following
18   categories of information, whether in documents, communications, or other forms, shall not be
19   discoverable:
20                   a.     The content of communications between a testifying expert and his or her
21                          staff;
22                   b.     The content of communications between, on the one hand, a testifying
23                          expert and his or her staff and, on the other hand, any other non-testifying
24                          experts or consultants and their staff;
25                   c.     The content of communications between, on the one hand, a testifying
26                          expert and his or her staff, and, on the other hand, the Party or Parties who
27                          retained that expert;
28
                                                 2
          STIPULATION AND [PROPOSED] ORDER GRANTING EXPERT STIPULATION
         Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:20-cv-05671-JD Document 153 Filed 07/15/21 Page 4 of 10




 1                  d.      The content of communications between, on the one hand, a testifying
 2                          expert and his or her staff, and, on the other hand, any other testifying
 3                          experts and their staff retained by the same Party or Parties; and
 4                  e.      Work product prepared by or at the direction of a testifying expert, other
 5                          than a testifying expert’s final report or declaration submitted in this
 6                          litigation (including, but not limited to, notes, outlines, memoranda,
 7                          research and analyses), as well as communications regarding that work
 8                          product with that testifying expert’s staff or any other non-testifying
 9                          experts or consultants.
10          6.      The Parties shall not be obliged to include documents encompassed within the
11   scope of Paragraph 5 above on any privilege log.
12          7.      Within three calendar days of service of an expert report, declaration, or affidavit,
13   the Party or Parties submitting such report, declaration, or affidavit shall produce all the data,
14   documents, and other information relied upon by the expert witness as a basis for the expert
15   witness’s opinion(s). Data, documents, and other information relied upon by an expert witness
16   shall include, but are not limited to, all data, spreadsheets (including formulas embedded in
17   spreadsheet cells, if applicable), statistical analyses, regression analyses, input and output files
18   for each program or computer code, programs, computer code, and other sources, reports,
19   schedules, literature, or websites. A detailed readme file that explains (1) each of the source
20   input files and Bates-numbered data files to be included in each specific folder of the backup
21   production and (2) the specific order to run each program or computer code shall also be
22   produced. Bates numbered documents previously produced by any Party and documents that are
23   publicly available need not be produced, but a list of any such documents identified by Bates
24   number (and, for publicly available documents, the location where such materials can be located)
25   shall be included with the information relied upon by the expert. Neither Party needs to produce
26   programs or software that (i) are publicly available at reasonable cost and within a reasonable
27   time and (ii) are not practicable to copy, as long as the Party or Parties offering the expert’s
28
                                                 3
          STIPULATION AND [PROPOSED] ORDER GRANTING EXPERT STIPULATION
         Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
               Case 3:20-cv-05671-JD Document 153 Filed 07/15/21 Page 5 of 10




 1   opinion provide timely and reasonable access and instructions for purposes of replication or
 2   analysis of disclosed results. Documents that are publicly available must be identified but need
 3   not be produced absent specific request. Documents and data should be produced electronically
 4   (via email or storage device such as hard drive or thumb drive) where appropriate.
 5           8.         The production of information relied upon shall be sufficient for the opposing
 6   Parties and experts to reconstruct and verify the expert’s work, calculations, and analyses, and
 7   shall include any instructions and guides necessary to assist in that effort. The producing Party
 8   also shall promptly answer reasonable technical inquiries about data, programs, or code prior to
 9   the expert’s deposition.
10           9.         Without prejudice to a party’s rights under Federal Rule of Civil Procedure
11   26(b)(4)(D)(i) and (ii), all work product prepared by or at the direction of an expert or consultant
12   who is not expected to be called as a witness at trial (including, but not limited to, notes, outlines,
13   memoranda, reports, drafts, research and analyses), as well as communications by or among such
14   non-testifying experts or consultants or their staffs, shall not be discoverable through any means.
15           10.        Nothing in this Order shall limit or waive any Party’s rights to object for any
16   reason to the admission of any opposing Party’s expert testimony into evidence or to the
17   qualification of any person to serve as an expert witness.
18           11.        The requirements of Federal Rule of Civil Procedure 26(b)(4)(E) shall not apply in
19   this litigation.
20           12.        This Order may be amended only by a subsequent written stipulation among the
21   Parties or upon order of the Court.
22

23

24

25

26

27

28
                                                 4
          STIPULATION AND [PROPOSED] ORDER GRANTING EXPERT STIPULATION
         Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 153 Filed 07/15/21 Page 6 of 10




 1   IT IS SO STIPULATED.
 2
     Dated: July 9, 2021                   CRAVATH, SWAINE & MOORE LLP
 3                                           Christine Varney (pro hac vice)
                                             Katherine B. Forrest (pro hac vice)
 4
                                             Darin P. McAtee (pro hac vice)
 5                                           Gary A. Bornstein (pro hac vice)
                                             Timothy G. Cameron (pro hac vice)
 6                                           Yonatan Even (pro hac vice)
                                             Lauren A. Moskowitz (pro hac vice)
 7                                           Omid H. Nasab (pro hac vice)
                                             Justin C. Clarke (pro hac vice)
 8
                                             M. Brent Byars (pro hac vice)
 9
                                           FAEGRE DRINKER BIDDLE & REATH LLP
10                                           Paul J. Riehle (SBN 115199)

11                                         Respectfully submitted,
12                                         By:   /s/ Yonatan Even
13                                               Yonatan Even

14                                               Counsel for Plaintiff Epic Games, Inc.

15
     Dated: July 9, 2021                   BARTLIT BECK LLP
16
                                             Karma M. Giulianelli
17
                                           KAPLAN FOX & KILSHEIMER LLP
18                                           Hae Sung Nam
19
                                           Respectfully submitted,
20

21                                         By:    /s/ Karma M. Giulianelli
                                                  Karma M. Giulianelli
22
                                                 Co-Lead Counsel for the Proposed Class in
23                                               In re Google Play Consumer Antitrust
                                                 Litigation
24

25

26

27

28
                                               5
        STIPULATION AND [PROPOSED] ORDER GRANTING EXPERT STIPULATION
       Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 153 Filed 07/15/21 Page 7 of 10




     Dated: July 9, 2021                   PRITZKER LEVINE LLP
 1                                           Elizabeth C. Pritzker
 2
                                           Respectfully submitted,
 3
                                           By:    /s/ Elizabeth C. Pritzker
 4                                                Elizabeth C. Pritzker
 5
                                                 Liaison Counsel for the Proposed Class in
 6                                               In re Google Play Consumer Antitrust
                                                 Litigation
 7

 8   Dated: July 9, 2021                   HAGENS BERMAN SOBOL SHAPIRO LLP
                                             Steve W. Berman
 9
                                             Robert F. Lopez
10                                           Benjamin J. Siegel

11                                         SPERLING & SLATER PC
                                             Joseph M. Vanek
12                                           Eamon P. Kelly
13                                           Alberto Rodriguez

14
                                           Respectfully submitted,
15
                                           By:   /s/ Steve W. Berman
16                                               Steve W. Berman
17
                                                 Co-Lead Interim Class Counsel for the
18                                               Developer Class and Attorneys for Plaintiff
                                                 Pure Sweat Basketball
19

20

21

22

23

24

25

26

27

28
                                               6
        STIPULATION AND [PROPOSED] ORDER GRANTING EXPERT STIPULATION
       Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 153 Filed 07/15/21 Page 8 of 10




     Dated: July 9, 2021                   HAUSFELD LLP
 1                                           Bonny E. Sweeney
 2                                           Melinda R. Coolidge
                                             Katie R. Beran
 3                                           Scott A. Martin
                                             Irving Scher
 4

 5
                                           Respectfully submitted,
 6
                                           By:   /s/ Bonny E. Sweeney
 7                                               Bonny E. Sweeney
 8                                               Co-Lead Interim Class Counsel for the
                                                 Developer Class and Attorneys for Plaintiff
 9
                                                 Peekya App Services, Inc.
10

11   Dated: July 9, 2021                   MORGAN, LEWIS & BOCKIUS LLP
                                             Brian C. Rocca
12                                           Sujal J. Shah
13                                           Minna L. Naranjo
                                             Rishi P. Satia
14                                           Michelle Park Chiu

15                                         O’MELVENY & MYERS LLP
                                             Daniel M. Petrocelli
16                                           Ian Simmons
17                                           Benjamin G. Bradshaw
                                             Stephen J. McIntyre
18
                                           Respectfully submitted,
19
                                           By:   /s/ Daniel M. Petrocelli
20
                                                 Daniel M. Petrocelli
21
                                           Counsel for Defendants Google LLC et al.
22

23

24

25

26

27

28
                                               7
        STIPULATION AND [PROPOSED] ORDER GRANTING EXPERT STIPULATION
       Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:20-cv-05671-JD Document 153 Filed 07/15/21 Page 9 of 10




 1                                      E-FILING ATTESTATION
 2                  I, Daniel M. Petrocelli, am the ECF User whose ID and password are being used
 3   to file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of
 4   the signatories identified above has concurred in this filing.
 5

 6                                                  /s/ Daniel M. Petrocelli
                                                    Daniel M. Petrocelli
 7

 8
                                                     ***
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 8
          STIPULATION AND [PROPOSED] ORDER GRANTING EXPERT STIPULATION
         Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 153 Filed 07/15/21 Page 10 of 10




 1   PURSUANT TO STIPULATION, IT IS SO ORDERED
 2

 3   DATED: July 15, 2021                _______________________________________
 4                                       HON. JAMES DONATO
 5                                       United States District Court Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                9
         STIPULATION AND [PROPOSED] ORDER GRANTING EXPERT STIPULATION
        Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
